Leo E. and Lillian G. Walsh v. Commissioner.Leo E. v. CommissionerDocket Nos. 14805, 18102.United States Tax Court1949 Tax Ct. Memo LEXIS 301; 8 T.C.M. (CCH) 1; T.C.M. (RIA) 49000; January 5, 1949*301  Amount of deductions allowable for year 1943 determined. Respondent's determination as to the year 1944 approved for failure of proof by petitioners.  Leo E. Walsh, pro se.  Byron M. Coon, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined deficiencies for the years 1943 and 1944 in petitioners' income tax in the respective amounts of $169 and $299.98. The deficiencies arose from the disallowance of part of the deductions claimed in the returns. For the year 1943, petitioners returned as gross income the sum of $3,766.65. From that sum they deducted as "deductible expenses" $1,084.75, and as "other deductions" $643.11. The respondent allowed an aggregate for all deductions of $522.88. For the year 1944, petitioners returned as gross income $3,926.98. From that sum they deducted as "deductible expenses" $885.50, and as "other deductions" $778.90. The exact amount allowed by respondent does not appear in the record. At the outset of the hearing, petitioner, Leo E. Walsh, appeared without counsel and announced his desire to proceed. The case was thus tried. The record as to the year 1943 contains persuasive*302  testimony as to certain of the items in controversy and is wholly defective as to other items. On the basis of this testimony, we make an ultimate finding that the aggregate of petitioners' deductible expenses and other deductions for the year 1943 amount to a total of $630. The record is almost barren of evidence for the year 1944 and none of that adduced is of sufficient weight or character to convince us that respondent was in error in his determination. It was explained to petitioner that he had the burden of proof and he was repeatedly invited to submit any data or other evidence in support of his position. On the state of the record, we have no alternative to approving respondent's determination for the year 1944. Decisions will be entered under Rule 50.